Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (5/1/2019), is being examined under the first inventor to file provisions of the AIA .   Claims (1-20) were examined in a Non-Final on 03/23/2021. A Final office action in response to Applicant’s submission dated 6/21/2021 was mailed on 8/25/2021. Claims 1-20 were examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered. Claims 1-20 were amended on 10/21/2021 and pending for examination.
The claim set of 10/21/2021 is further amended by this Examiner’s Amendment.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Harrison Jenkins on 5/4/2022. 
	Independent claims 1, 8 and 15 are amended to make these and dependent claims allowable.
(Claim 1) A ground path system, comprising: 
a chamber having a processing volume; 
a pedestal disposed in the processing volume by a stem coupled to a lift system configured to move the pedestal between an elevated processing position and a lowered position; 
a ground bowl coupled to the pedestal in the processing volume and the stem, the stem disposed through an opening of the chamber; 
a thermal barrier coupling the ground bowl to the pedestal; 
a pumping plate disposed concentric to the pedestal in the processing volume: 
a bottom bowl having a first portion disposed in the processing volume and a second portion disposed through the opening of the chamber; and 
the is attached to a carrier, the carrier being coupled to a track, the bottom bowl carrier configured to move linearly along the track to move the bottom bowl between a ground position and a transfer position, the bottom bowl contacting the pumping plate in the ground position, the bottom bowl coupled to the ground bowl by a ground bowl conductor, and the bottom bowl coupled to the chamber by a bottom bowl conductor;
wherein the ground bowl and bottom bowl are movable with respect to each other and with respect to the lower wall of the chamber.

(Claim 8) A ground path system, comprising: 
a chamber, the chamber having: 
a processing volume; and 
a pedestal disposed in the processing volume by a stem coupled to a hub connected to a lift system configured to move the pedestal between an elevated processing position and a lowered position; 
a pumping plate disposed concentric to the pedestal in the processing volume;
a ground bowl configured to be disposed in the chamber and coupled to the hub, the ground bowl coupled to the pedestal in the processing volume and the stem, the stem disposed through an opening of the chamber; and 
a ground bowl conductor coupled to the ground bowl, the ground bowl conductor contacting the pumping plate in a compressed state when the pedestal and the ground bowl are in the elevated processing position and in an expanded state when the pedestal and ground bowl are in the lowered position;
wherein the ground bowl and bottom bowl are movable with respect to each other and with respect to the lower wall of the chamber.


(Claim 15) A chemical vapor deposition (CVD) chamber, comprising: 
a chamber body having a processing volume; 
a pedestal disposed in the processing volume by a stem coupled to a hub connected to move the pedestal between an elevated processing position and a lowered position; 
a pumping plate disposed concentric to the pedestal in the processing volume: and 
a ground path system disposed in the chamber body, the ground path system comprising: 
a ground bowl coupled to the stem and the pedestal by a thermal barrier and coupled to the hub, the ground bowl coupled to the pedestal in the processing volume and the stem, the stem disposed through an opening of the chamber; 
4Application No.: 16/400,054Docket No.: 4401 551 3US02 a bottom bowl coupled to the ground bowl by a ground bowl conductor and coupled to the chamber by a bottom bowl conductor, the bottom bowl having a first portion disposed in the processing volume and a second portion disposed through the opening of the chamber; and 
the is attached to a carrier, the carrier being, coupled to a track, the bottom bowl carrier configured to move linearly along the track to move the bottom bowl between a ground position and a transfer position, the bottom bowl contacting the pumping plate in the ground position;
wherein the ground bowl and bottom bowl are movable with respect to each other and with respect to the lower wall of the chamber.

Allowable Subject Matter
Claim1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest art could be either Tetsuji Sato or Li et al used in the rejection. None of them or other arts used disclose all the limitations, including the amendment added by Examiner’s amendment in view of all the other limitations of these claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716